Sub-Item 77C:Matters Submitted to a Vote of Security Holders Shareholder meeting information for the meeting held on August 12, 2009 On August 12, 2009, the holders of the Fund’s common stock and auction preferred stock (“APS”) were asked to: (i) elect four directors; (ii) consider and vote upon a new advisory and administration contract between the Fund and UBS Global Asset Management (Americas) Inc. (“UBS Global AM”); (iii)approve a change in the Fund’s investment policies to address recent market developments and make the Fund more competitive; (iv) consider a stockholder proposal recommending that the board of directors take action, subject to market conditions, to afford common and preferred stockholders an opportunity to realize the net asset value of their shares; and (v) consider a stockholder proposal that the investment advisory agreement between the Fund and UBS Global AM be terminated.The holders of the Fund’s APS also were asked to elect two directors on August 12, 2009.A stockholder, Full Value Offshore Partners L.P., also proposed its own slate of nominees for election to the Fund’s board of directors (the “Board”).The August 12, 2009 meeting was the Fund’s 2009 Annual Meeting of Shareholders. Quorum The presence, in person or by proxy, of stockholders entitled to cast a majority of the votes entitled to be cast at the Annual Meeting (that is, a majority of the shares outstanding as of the record date) was necessary to constitute a quorum for the transaction of business.At the meeting, the holders of approximately 69.12% of the common stock and APS outstanding as of the record date were represented in person or by proxy (14,260,093 votes), thus constituting a quorum for the matters to be voted upon by all stockholders at the Annual Meeting.An insufficient number of holders of APS were present in person or by proxy to constitute a quorum of the holders of APS.
